United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2279
                                  ___________

Kelvin Tart,                              *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Larry Norris, individually and in his     *
official capacity as Director of the      * Appeal from the United States
Arkansas Department of Correction,        * District Court for the
                                          * Eastern District of Arkansas.
              Defendant,                  *
                                          *      [UNPUBLISHED]
Albert Harris, individually and in his    *
official capacity as an employee of the *
Arkansas Department of Correction,        *
                                          *
              Appellee.                   *
                                     ___________

                         Submitted: July 18, 2001
                             Filed: July 25, 2001
                                 ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.
       Kelvin Tart appeals from the district court’s1 adverse grant of judgment as a
matter of law under Federal Rule of Civil Procedure 52(c) in the bench trial of his 42
U.S.C. § 1983 action against Albert Harris. Having carefully reviewed the record and
the parties’ briefs, we agree with the district court that Harris’s disclosure of Tart’s
drug test results to a third party did not arise to the level of a constitutional violation.
See Eagle v. Morgan, 88 F.3d 620, 625 (8th Cir. 1996) (setting forth standard for
determining whether disclosure of “private” information constitutes constitutional
violation). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
                                            -2-